Exhibit 10.8

PROSPECTUS

BEST BUY CO., INC.

 

1,000,000 Shares

Common Stock

($.10 par value)

 

BEST BUY CO., INC.

2000 Restricted Stock Award Plan, as Amended and Restated

 

Shares of Best Buy Co., Inc. (the “Company”) common stock, par value $0.10 per
share (the “Common Stock”), covered by this Prospectus may be granted by the
Company to certain employees, directors, consultants and independent contractors
(collectively, the “Eligible Recipients”) of the Company or its directly and
indirectly majority-owned subsidiaries (“Affiliates”) under the Company’s 2000
Restricted Stock Award Plan, as amended and restated (the “Plan”).  Each
Eligible Recipient receiving a stock award (each, a “Participant”) will be
granted Common Stock subject to the restrictions on transferability and the risk
of forfeiture set forth in the award.

 

THIS PROSPECTUS MAY NOT BE USED FOR REOFFERS OR RESALES OF COMMON STOCK ACQUIRED
HEREUNDER. ANY “AFFILIATE” OF THE COMPANY, AS DEFINED IN RULE 405 OF THE GENERAL
RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, MAY PUBLICLY
REOFFER OR RESELL COMMON STOCK ACQUIRED ONLY PURSUANT TO AN AVAILABLE
REGISTRATION STATEMENT OR IN ACCORDANCE WITH AN APPLICABLE EXEMPTION FROM
REGISTRATION SUCH AS PROVIDED IN RULE 144 UNDER THE SECURITIES ACT OF 1933.

 

ELIGIBLE RECIPIENTS ARE ADVISED TO CONSULT WITH LEGAL COUNSEL CONCERNING THE
SECURITIES AND TAX LAW IMPLICATIONS OF THEIR ACQUISITIONS OR DISPOSITIONS OF
SHARES ACQUIRED PURSUANT TO THE PLAN.

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE
ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

 

No person is authorized to give any information or to make any representation
not contained in this Prospectus, and any information or representations not
contained herein must not be relied upon as having been authorized by the
Company.  This Prospectus does not constitute an offer of any securities other
than the securities to which it relates or an offer to any person in any
jurisdiction where such offer would be unlawful.  Neither the delivery of this
Prospectus nor any sales made hereunder shall, under any circumstances, create
any implication that there has been no change in the affairs of the Company
since the date hereof or since the date of any documents incorporated herein by
reference.

 

The date of this Prospectus is March 31, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

AVAILABLE INFORMATION

 

 

 

PURPOSE AND ADMINISTRATION OF THE PLAN

 

 

 

DESCRIPTION OF STOCK AWARDS

 

 

Stock Awards

 

Period of Plan; Amendments

 

Vesting

 

Dividends and Distributions on Unvested Shares

 

Termination of Employment or Other Service; Risk of Forfeiture

 

Restrictions on Transfer

 

Change of Control

 

No Right to Continued Employment

 

 

FEDERAL INCOME TAX TREATMENT

 

 

 

LEGAL MATTERS

 

 

 

EXPERTS

 

 

2

--------------------------------------------------------------------------------


 

AVAILABLE INFORMATION

 

The Company is subject to the informational requirements of the Securities
Exchange Act of 1934 (the “Exchange Act”) and in accordance therewith files
reports and other information with the Securities and Exchange Commission (the
“Commission”).  Reports, proxy statements and other information filed by the
Company can be inspected and copied at the public reference facilities
maintained by the Commission at 450 Fifth Street, N.W., Washington, D.C. 20549. 
Copies of such material also can be obtained from the Public Reference Section
of the Commission in Washington, D.C. (at the address above) at prescribed
rates.  The Commission also maintains a web site that contains reports, proxy
and information statements and other information regarding registrants, such as
the Company, that file electronically with the Commission.  The web site’s
address is www.sec.gov.  In addition, reports, proxy statements and other
information concerning the Company can be inspected at the offices of the New
York Stock Exchange, 20 Broad Street, New York, N.Y. 10005.

 

The Company has filed a registration statement on Form S-8 under the Securities
Act of 1933 (the “Registration Statement”) to register the shares of Common
Stock issuable upon an award of stock under the Plan. This Prospectus omits
certain information which is contained in the Registration Statement. The
information omitted may be obtained from the Commission’s office in Washington,
D.C. (at the address above) upon payment of the fees prescribed by the rules and
regulations of the Commission, or examined there or at the Commission’s web site
without charge.

 

The following documents filed by the Company with the Commission are
incorporated herein by reference:

 

(a)          The Company’s Annual Report on Form 10-K for the fiscal year ended
March 3, 2001.

 

(b)       All other reports filed by the Company pursuant to Section 13(a) or
15(d) of the Securities Exchange Act of 1934 for periods since March 3, 2001.

 

(c)          The description of the Common Stock of the Company contained in its
registration statement on Form 8-A filed with the Commission pursuant to Section
12 of the Exchange Act .

 

All documents subsequently filed by the Company pursuant to Section 13(a),
13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective
amendment which indicates that all shares of Common Stock offered hereby have
been issued or which deregisters all shares of Common Stock then remaining
unissued, shall be deemed to be incorporated herein by reference and to be a
part hereof from the date of filing of such documents.

 

The Company will provide without charge to each person participating in the
Plan, upon the written or oral request of any such person, a copy of all
documents containing the Plan information required by Part I of Form S-8 and a
copy of any or all of the documents incorporated by reference in the
Registration Statement (excluding exhibits to such documents unless specifically
incorporated by reference).  Requests for such copies, or any additional
information about the Plan or the administration thereof, should be directed to
Human Resources - Benefits Department, Best Buy Co., Inc., 7075 Flying Cloud
Drive, Eden Prairie, Minnesota, 55344, (952) 947-2360 or (800) 846-6673.

 

3

--------------------------------------------------------------------------------


 

PURPOSE AND ADMINISTRATION OF THE PLAN

 

The purpose of the Plan is to advance the interests of the Company and its
shareholders by enabling the Company and its Affiliates to attract and retain
persons of ability to perform services for the Company and its Affiliates by
providing an incentive to such individuals through equity participation in the
Company and by rewarding such individuals who contribute to the achievement by
the Company and its Affiliates of their respective economic objectives.  Grants
of Common Stock also enable employees and others providing services to the
Company and its Affiliates to increase their personal interest in the success of
the Company.  In accordance with this belief, the Board of Directors of the
Company adopted the Plan on April 28, 2000, and the Plan was duly approved by
the shareholders of the Company on June 22, 2000.  One million shares of Common
Stock were reserved for issuance pursuant to the Plan.  The number and kind of
shares reserved for issuance will be appropriately adjusted in the event of any
one or more stock splits, reverse stock splits or stock dividends paid or
declared with respect to the Common Stock.  As of the date of this Prospectus,
150,849 shares of Common Stock had been issued pursuant to the Plan.

 

The Plan is administered by the Compensation and Human Resources Committee (the
“Committee”) of the Company’s Board of Directors, whose members may not receive
awards under the Plan unless the grant of such award is approved by a majority
of the disinterested directors of the Company.  To the extent consistent with
corporate law, the Committee may delegate to any officers of the Company its
duties, power and authority under the Plan pursuant to any conditions or
limitations it may establish, but only the Committee or the entire Board of
Directors may exercise such duties, power and authority with respect to Eligible
Recipients who are subject to Section 16 of the Exchange Act.

 

The Board of Directors is currently comprised of Bradbury H. Anderson, Robert T.
Blanchard, Jack W. Eugster, Kathy J. Higgins Victor, Elliot S. Kaplan, Allen U.
Lenzmeier, Richard M. Schulze, Mark C. Thompson, Frank D. Trestman, Hatim A.
Tyabji and James C. Wetherbe.   Directors are elected on a staggered basis for a
two-year term and until their successors are duly elected and qualified. 
Directors may be removed from office with or without cause by the shareholders.

 

The members of the Compensation and Human Resources Committee are Frank D.
Trestman, Kathy J. Higgins Victor and James C. Wetherbe.  Compensation and Human
Resources Committee members receive no additional compensation for administering
the Plan.

 

Under the Plan, stock awards may be granted to Eligible Recipients who, in the
judgment of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Affiliates.  Subject to the terms of the Plan, the Committee has the authority
to determine, on a case by case basis, the provisions of any stock award,
including the Participants, the nature and extent of the award made to each
Participant and the form of written agreement evidencing the award (the “Award
Agreement”), the time at which awards are granted, and the restrictions to which
the vesting of such stock awards may be subject.  The Committee’s determinations
need not be uniform.  The determination of the Committee is conclusive, and no
member of the Committee or the Board of Directors will be liable for any action
made in good faith with respect to the Plan or any stock award granted under the
Plan.  The Committee has the authority to amend or modify the terms of any
outstanding stock award, but if the amendment or modification would adversely
affect a Participant, the Committee must obtain such Participant’s consent.

 

The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974.

 

DESCRIPTION OF STOCK AWARDS

 

The Plan provides for the grant of shares of Common Stock.  The Plan is not
qualified under Section 401(a) of the Internal Revenue Code.  Because tax
results may vary due to individual circumstances, each Participant in the Plan
is urged to consult his or her personal tax advisor with respect to the state
and federal tax consequences of the grant and vesting of and declaration of
dividends on shares of Common Stock issued pursuant to the Plan.

 

4

--------------------------------------------------------------------------------


 

Stock Awards

 

Awards of Common Stock made to Eligible Recipients under the Plan will be
subject to such terms and conditions, consistent with the provisions of the
Plan, as may be determined by the Committee in its sole discretion. There is no
limitation on the number of shares of Common Stock which may be awarded to any
Eligible Recipient under the Plan.  As of the date of this Prospectus, Eligible
Recipients had received awards of stock pursuant to the Plan.

 

Period of Plan; Amendments

 

Subject to earlier termination of the Plan, no awards of stock under the Plan
may be granted after June 22, 2010. The Board of Directors of the Company may
suspend or terminate the Plan or any portion thereof at any time, and may amend
the Plan from time to time, but no amendment will be effective without
shareholder approval if such approval is required by the Exchange Act or the
rules of the stock exchange on which the Company’s securities are listed.  No
termination, suspension or amendment of the Plan may adversely affect any
outstanding award of Common Stock without the consent of the affected
Participant.

 

Vesting

 

The Committee determines the vesting schedule of each stock award made pursuant
to the Plan; provided, however, that no more than twenty-five percent (25%) of
shares subject to a stock award may vest upon the grant of the award and,
thereafter, no more than twenty-five percent (25%) of the shares subject to the
award may vest on each of the subsequent three anniversary dates of the grant of
the award.   At such time as shares subject to stock awards vest, the risk of
forfeiture and restrictions on transfer thereof will terminate.  Subject to the
provisions of the Plan, the Committee may impose such other restrictions or
conditions on the vesting of a stock award as it deems appropriate.  With
respect to shares that have vested, Participants will have all voting, dividend,
liquidation and other rights that are afforded to the holders of shares of
Common Stock issued other than pursuant to the Plan.

 

Dividends and Distributions on Unvested Shares

 

Subject to the discretion of the Committee, any dividends or distributions paid
with respect to unvested shares of Common Stock will be subject to the same
restrictions as the unvested shares with respect to which such dividends or
distributions were paid or issued.  The Committee may withhold such payments
with or without paying interest on any dividends or distributions so withheld. 
Additionally, the Committee may require, subject to the consent of affected
Participants, that such dividends and distributions be reinvested in unvested
shares of Common Stock.  All stock dividends, stock rights, and stock issued
upon split-ups or reclassifications shall be subject to the same restrictions as
the unvested shares with respect to which such stock dividends, stock rights, or
other issuances were declared or issued.

 

Termination of Employment or Other Service; Risk of Forfeiture

 

Except as otherwise provided in an Award Agreement, if a Participant’s
employment or other service with the Company and all Affiliates is terminated
because of death, disability or retirement, all shares of Common Stock subject
to an award made pursuant to the Plan then held by such Participant shall become
fully vested and the risk of forfeiture and restrictions on transfer of such
shares shall terminate.  However, unless otherwise provided in an Award
Agreement, if a Participant’s employment or other service with the Company and
all Affiliates is terminated for any other reason, all unvested shares subject
to an award made pursuant to the Plan then held by such Participant will be
forfeited and cancelled.  The Committee may, however, at any time and in its
sole discretion, cause such unvested shares to vest or continue to vest
following such termination of employment or service.

 

Restrictions on Transfer

 

Except pursuant to the Participant’s will or the laws of descent and
distribution or as otherwise expressly set forth in an Award Agreement, prior to
the vesting of shares subject to an award made pursuant to the Plan, no right or
interest of any Participant in such shares may be assigned, transferred, or
encumbered in any way during the lifetime of the Participant.  Subject to the
approval of the Committee, however, a Participant may make a gift of shares
subject to an award made pursuant to the Plan to a spouse, child, stepchild,
grandchild or legal dependent, or to a

 

5

--------------------------------------------------------------------------------


 

trust for the benefit thereof.  In such event, the donee will be required to
enter into an agreement with the Company confirming that such shares are subject
to the same restrictions in the hands of the donee as they were in the hands of
the donor.

 

To enforce these restrictions on transfer, the Committee may require a
Participant to keep his or her stock certificates, together with duly endorsed
stock powers, in the custody of the Company or its transfer agent.  In the
alternative, evidence of stock ownership, together with such stock powers, may
be required to be maintained in a non-certificated book-entry stock account with
the Company’s transfer agent.  Stock certificates evidencing the shares awarded
under the Plan may bear a legend referring to the terms, conditions and
restrictions applicable to such shares.

 

In addition to the restrictions on transfer of shares contained in the Plan or
in an Award Agreement, shares of Common Stock acquired pursuant to the Plan by
executive officers or directors of the Company or persons otherwise in a
position to control the Company may be resold only pursuant to the registration
requirements of the Securities Act of 1933, as amended, Rule 144 thereunder, or
another applicable exemption therefrom.  Sales of such shares are subject to the
antifraud provisions of the federal and state securities laws.  Each Participant
is advised to consult with legal counsel concerning the securities law
implications of his or her disposition of shares pursuant to the Plan.

 

Change of Control

 

Subject to the discretion of the Committee or the terms of an Award Agreement,
if a change of control of the Company occurs, all outstanding unvested shares of
Common Stock subject to an award made pursuant to the Plan shall become fully
vested and shall no longer be subject to the risk of forfeiture or restrictions
on transfer of such shares.  However, if, with respect to any Participant, such
acceleration of vesting would, when added to any other payments received by such
person from the Company or its Affiliates, constitute a “parachute payment”
under Section 280G(b)(2) of the Internal Revenue Code, then the number of shares
for which vesting will accelerate will be reduced so that such acceleration will
not result in the imposition of the excise tax under Section 4999 of the
Internal Revenue Code.  This restriction will not apply if the Participant is
subject to a separate agreement with the Company or its Affiliates that
expressly addresses the potential application of Section 280G or 4999, in which
event the applicable terms of such other agreement will govern.

 

As defined in the Plan, a “change of control” of the Company means:

 

(i)                                     the sale, lease, exchange or other
transfer, directly or indirectly, of substantially all of the assets of the
Company (in one transaction or in a series of related transactions) to a person
or entity that is not controlled by the Company;

 

(ii)                                  the approval by the shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company;

 

(iii)                               a merger or consolidation to which the
Company is a party if the shareholders of the Company immediately prior to the
effective date of such merger or consolidation have “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act), immediately following the
effective date of such merger or consolidation, of securities of the surviving
corporation representing (A) more than 50%, but not more than 80%, of the
combined voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors, unless such
merger or consolidation has been approved in advance by the members of the Board
of Directors who were directors of the Company at the time the Plan was adopted
or were elected to or nominated for the Company’s Board of Directors with the
approval thereof (the “Incumbent Directors”), or (B) 50% or less of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Incumbent Directors);

 

(iv)                              any person becomes after the adoption of the
Plan the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of (A) 20% or more, but not 50% or more, of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote

 

6

--------------------------------------------------------------------------------


 

at elections of directors, unless the transaction resulting in such ownership
has been approved in advance by the Incumbent Directors, or (B) 50% or more of
the combined voting power of the Company’s outstanding voting securities
(regardless of approval by the Incumbent Directors); or

 

(v)                                 the Incumbent Directors cease for any reason
to constitute at least a majority of the Board of Directors.

 

No Right to Continued Employment

 

Nothing in the Plan will interfere with or limit the right of the Company or its
Affiliates to terminate the employment or service of any Eligible Recipient or
Participant at any time.

 

7

--------------------------------------------------------------------------------


 

FEDERAL INCOME TAX TREATMENT

 

A Participant will recognize taxable income at the time the award is granted to
the extent that some of the shares subject to the award are immediately vested
and are not subject to restrictions under Section 16(b) of the Exchange Act. 
Thereafter, the Participant will recognize ordinary income as the restrictions
on the other shares subject to the award lapse.  The amount of such ordinary
income will be equal to the market value of the shares at the time of the grant
or lapse.  However, the Participant may elect under Section 83(b) of the
Internal Revenue Code to recognize ordinary income in an amount equal to the
market value of the shares subject to the award at the time the award is
granted.  In such event, upon a subsequent sale of the shares, the change in the
market value of the shares would be treated as a capital gain or loss.  The
Company or its applicable Affiliate will generally be allowed a corresponding
income tax deduction as and when ordinary income is recognized by the
Participant.

 

The Company or its applicable Affiliate is entitled to withhold and deduct from
future wages of a Participant (or from other amounts that may be due and owing
to a Participant from the Company or an Affiliate), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, state and local withholding and employment-related tax requirements
attributable to an award of stock, including, without limitation, the grant,
vesting of or payment of dividends with respect to such shares.  Alternatively,
the Company may require the Participant to remit promptly the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to a proposed award under the Plan.

 

LEGAL MATTERS

 

The validity of the issuance of the shares of Common Stock offered hereby will
be passed upon for the Company by Robins, Kaplan, Miller & Ciresi L.L.P.,
Minneapolis, Minnesota. Elliot S. Kaplan, a member of Robins, Kaplan, Miller &
Ciresi L.L.P., is the Secretary and a director of the Company. At March 31,
2002, attorneys at Robins, Kaplan, Miller & Ciresi L.L.P. beneficially owned
273,294 shares of Common Stock.

 

EXPERTS

 

Ernst & Young, independent auditors, have audited our consolidated financial
statements included in our Annual Report on Form 10-K for the year ended March
3, 2001 as set forth in their report, which is incorporated by reference in this
prospectus and elsewhere in the registration statement.  Our financial
statements are incorporated by reference in reliance on Ernst & Young LLP’s
report, given on their authority as experts in accounting and auditing.

 

8

--------------------------------------------------------------------------------